The Orphans’ Court and Court of Chancery were opened this day at ten o’clock A. M. The usual course is first to proceed *125with the Orphans’ Court, and the two first days are commonly appropriated to the appointment of guardians, making orders for the sale of land by administrators and executors, receiving the returns of sales, making orders for the division of intestate lands, and receiving returns of such orders and divisions, and to such business as ordinarily may be considered as things of course. Very little of such business was done. ' Very few people attended, and the Court was by no means fully employed.
Tuesday, July 19, 1825.
On the first Tuesday of the Court, especially in July, the people have usually attended in great numbers, but this day their attendance has been very thin, and the quantity of business offered to the Court has been very small. This may be owing to two causes: first, the heat of the weather; and secondly and particularly, the low price of grain and other products of the country. The low price of grain makes a scarcity of money, and the people are not disposed to bring business before the Court when they have not money to pay the expenses.
This has been the hottest summer, since about the 10th of June, that I recollect. The thermometer (Fahrenheit’s) has generally been above eighty-four, frequently above ninety, and I have often seen it at ninety-four in the shade, fully exposed to the air.
Indian corn is at about thirty-one cents a bushel, and wheat at eighty-five to ninety, clear of freight.